DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response filed 24 September 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (JP 20100201516 A1).
Regarding claim 1, Imai discloses a power tool (1) comprising: 
a motor (24) having a motor shaft (24B) that rotates about a motor axis in a first rotational direction; 
figs. 3-5; #25, 25A-C) attachable to the motor shaft for rotation in the first rotational direction (figs. 3-4 – ‘arrow’, paragraph 0045), the fan assembly including 
a fan body (fig. 5 – #25);
a bearing (25A, 25B – paragraph 0047) having a race (25A, 25B) that rotates with the fan body, the race being freely rotatable relative to the motor shaft in the first rotational direction, and fixed against rotation relative to the motor shaft in a second rotational direction opposite the first rotational direction (paragraphs 0045-0050 – “one way clutch”); and
a flywheel (26 – paragraph 50) rotatably affixed to the fan body, the flywheel having a central portion that defines a central bore (figs. 3-5); 
wherein the race is received into the central bore and rotatably affixed to the flywheel (figs. 3-5).

Regarding claim 8, Imai discloses an auxiliary fan (claim 19; paragraphs 0033, 0069-0070, 0072) configured to supply an airflow to cool the electric motor upon deactivation of the electric motor.

Regarding claim 21, Imai discloses wherein the central bore (fig. 5 – hollow center of 26) of the flywheel (26) is a second central bore defined in a central portion of the flywheel, and wherein the fan body (25) defines a first central bore that receives the central portion of the flywheel (fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 20100201516 A1) in view of Fogle et al. (PG Pub 2016/0181891 A1) hereinafter referred to as Fogle.
Regarding claim 4, Imai discloses wherein the bearing is a first bearing and the race is a first race, but fails to disclose the fan assembly further includes a second bearing having a second race that is rotatably affixed to the flywheel.
However, Fogle teaches a bearing assembly for a tool wherein the bearing is a first bearing (214a) and the race is a first race (214a), and the fan assembly (102, 2023, 220) further includes a second bearing (214b) having a second race (214b) that is rotatably affixed to the flywheel (102).


Regarding claim 5, Imai as modified by Fogle above discloses wherein the second race (Fogle – 214b; paragraphs 51 and 52 – “two way bearing”) is freely rotatable relative to the motor shaft in each of the first and second rotational directions.

Regarding claim 23, Imai as modified by Fogle above discloses wherein the second bearing (Imai – 25A, 25B; Fogle – 214b) is received into the central bore (Imai - fig. 5 – hollow center of 26) of the flywheel (26).  The cited combination results in a second bearing for Imai located in the central bore as claimed.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 20100201516 A) in view of Kirby (US Patent 1,421,958).
Regarding claim 6, Imai discloses that energy is stored via a flywheel (26), but fails to disclose an energy storage device coupled to the motor shaft and to the fan assembly, the energy storage device being configured to supply torque to the fan assembly upon deactivation of the electric motor.
However, Kirby teaches an energy storage device (49 – pg. 2 lines 76-119; claim 17) coupled to a drive shaft (33) and to the fan assembly (36), the energy storage device being configured to supply torque to the fan assembly upon deactivation of the electric motor (pg. 2 lines 76-119; claim 17).
Given the teachings of Kirby, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Imai with the energy storage device of Kirby.  Imai (paragraphs 0045-0050) shows that the field of art is concerned about maintaining the rotation of a fan after the motor stops driving the fan.  .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imai (JP 20100201516 A) in view of Vaughn et al. (PG Pub 2014/0056703 A1) hereinafter referred to as Vaughn.
Regarding claim 22, Imai discloses a race (25A, 25B) linked with a flywheel (26), but does not disclose wherein the race contacts the flywheel.
However, Vaughn teaches wherein the race (paragraph 13 – “bearing”; paragraph 16 – “bearing”) contacts the flywheel (paragraph 13 – “a flywheel that is substantially circular and that rotates about a bearing”; paragraph 16 – “a flywheel that is substantially circular and that rotates about a bearing”).
Given the teachings of Vaughn, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Imai to have the race be in contact with the flywheel.  Doing so would reduce the amount of empty space in the arrangement thus saving space and making it more compact.

Response to Arguments
Applicant’s arguments, filed 24 September 2021, with respect to the rejection(s) of claim(s) 1 and it’s dependents under 35 USC 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731